Motions by the petitioner for authorization to include an additional allegation of professional misconduct in the disciplinary proceeding authorized by this court by order dated September 22, 1988, and to discipline the respondent upon charges of professional misconduct. The respondent has submitted his resignation as an attorney by affidavit dated March 16, 1989.
Upon the papers filed in support of these motions and no papers having been filed in opposition thereto, it is
*892Ordered that the motions are denied as academic (see, Matter of Leibman, 150 AD2d 41 [decided herewith]). Mollen, P. J., Mangano, Thompson, Bracken and Lawrence, JJ., concur.